Citation Nr: 9906519	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a claim seeking waiver of overpayment of death 
pension in the amount of $9,372 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from February 1956 to February 1979.  
He died in July 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In May 1996, based on information relating to the 
appellant's receipt of Social Security Administration 
benefits, her pension award was retroactively reduced to zero 
and terminated due to excessive income.  An overpayment in 
the amount of $9,372 was created as a result.

2.  VA's Debt Management Center sent a letter to the 
appellant on June 8, 1996, informing her of the overpayment 
in question and her rights with respect to requesting a 
waiver of the resulting debt.

3.  The appellant filed a request for waiver of the 
overpayment in March 1997, in excess of 180 days after notice 
of her indebtedness was sent to her last known address of 
record.



CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of pension benefits.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1998).

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant on June 8, 1996, 
which informed her of the overpayment in question and her 
rights with respect to requesting a waiver of the resulting 
debt.  See [DMC] Referrals for [Committee], VA Form 4-661, 
dated March 21, 1997.  Although a copy of the actual notice 
letter (VA Form 20-8900) is not of record, as the appellant 
does not contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
her last known address of record at the time the letter was 
sent, it is presumed that she received the notice via the 
authorized VA Form 20-8900.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).

Thereafter, the appellant filed a request for waiver of the 
overpayment in March 1997 which was denied by decision of the 
Committee in April 1997 on the basis that her request was not 
timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  This 
request was clearly made in excess of 180 days after notice 
to the appellant of the existence of her indebtedness.  
Hence, she failed to file a timely request for waiver as 
authorized by law and applicable VA regulations.

Neither the appellant nor her representative has contended 
there were any circumstances beyond her control which caused 
a delay in her receipt of the notification of her 
indebtedness.  Because there is no evidence or allegation 
that the notification to the appellant of this indebtedness 
was not received by her or received beyond the time 
customarily required for mailing a response, the Board 
concludes that her application requesting waiver of recovery 
of the overpayment at issue was not timely filed.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, in the context of a claim for burial benefits, 
timeliness of a claim is a threshold matter.  See Thompson v. 
Brown, 6 Vet. App. 436 (1994) (if the claim is untimely, VA 
has no jurisdiction even to consider whether it is well 
grounded).  Moreover, in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court noted that where the law and not the 
evidence is dispositive, as is the case here, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.

The Board is sympathetic to the appellant's present 
difficulties which now require her to live with her sister, 
however, in the absence of any evidence showing that she 
changed her address and notified VA about it at the time the 
June 1996 notice letter was mailed to her, or that there were 
any "other circumstances" beyond her control that caused a 
delay in her receipt of the notification of indebtedness, no 
relevant exceptions to the controlling legal criteria have 
been provided or are applicable in this case and therefore, 
the Board has no authority to disregard the specific, 
Congressionally mandated limitations pertaining to timeliness 
standards for waiver requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, her claim must be denied.


ORDER

The appellant's request for waiver of overpayment of death 
pension was not timely filed and therefore, the benefits 
sought on appeal are denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

